Citation Nr: 0028594	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1990 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) following August and November 1996 decisions of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which confirmed a 
previously assigned 20 percent schedular rating for the 
veteran's low back disability.

In March 1998, the 20 percent rating was reduced to 10 
percent; however, by an April 1998 decision, the RO restored 
the 20 percent rating as though the reduction had never 
occurred.  In December 1999, the Board remanded the veteran's 
appeal for further evidentiary development.


FINDING OF FACT

Service-connected low back disability is manifested by pain 
and radiculopathy, with functional limitations comparable to 
severe loss in lumbar spine range of motion.


CONCLUSION OF LAW

An increased (40 percent) rating for service-connected low 
back disability is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292, 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected low back disability is manifested by 
increased symptomatology, including pain, decreased range of 
motion, and radiating pain, as well as numbness into his 
groin and right lower extremity which interferes with his 
ability to function.  It is also requested that the veteran 
be afforded the benefit of the doubt. 

Medical records contained in the claims file, dated from 
March 1996 to May 1998, show the veteran's complaints and/or 
treatment for low back pain with radiation into the right 
groin and right lower extremity both before and after April 
1996 and April 1997 low back surgeries.  See private 
treatment records from Forsyth Memorial Hospital dated March 
1996 to August 1996, March 1997 to May 1997, January 1998, 
March 1998, and April 1998; magnetic resonance imaging 
evaluations (MRIs) dated in July 1996, March 1997, and 
January 1998; and lumbar spine computerized tomography (CT) 
scans with myelograms dated in March 1996, April 1997, 
January 1998, and May 1998.  Specifically, in April 1996, the 
veteran underwent a right lumbar hemilaminectomy at L4-L5, a 
medial facetectomy at L5-S1 right, and a diskectomy at L4-L5 
because of a herniated nucleus pulposus at L4-L5 with lateral 
recess stenosis.  See April 1996 operative note from Forsyth 
Memorial Hospital.  In April 1997, the veteran underwent a 
re-exploration of the right lumbar hemilaminectomy at L4-L5 
with removal of calcified extruded disc at L4-L5 because of a 
recurrent herniated nucleus pulposus at L4-L5.  See April 
1997 operative note from Forsyth Memorial Hospital.

These treatment records show the veteran complaints of 
experiencing various degrees of back pain with radiation 
and/or numbness into the right lower extremity, as well as 
loss in low back motion.  See private treatment records from 
Forsyth Memorial Hospital dated March 1996 to August 1996, 
March 1997 to May 1997, January 1998, March 1998, and April 
1998.  In May 1996, following an aggravating injury, straight 
leg raising was positive on the right at 45 degrees and 
negative on the left at 60 degrees.  The diagnosis was 
resolving lumbar radiculopathy.  In July 1996, following an 
injury and complaints of radiating pain, there was tenderness 
over the sacrum and straight leg raising was positive at 20 
degrees when supine and 45 degrees when sitting.  In March 
1997, following another aggravating injury and complaints of 
radiating pain, there was marked tenderness over the sacrum 
and straight leg raising was positive on the right at 30 
degrees and crossed straight leg raising was positive on the 
left at 45 degrees.  In April 1997, sitting straight leg 
raising was positive bilaterally at 45 degrees and supine 
straight leg raising was positive at 30 degrees bilaterally.  
However, in May 1997, the veteran reported that back and 
right leg pain, weakness, and numbness were gone.  Straight 
leg raising was negative at 60 degrees bilaterally.  However, 
in January 1998, the veteran was once again complaining of 
back and right leg pain.  The diagnosis was back and leg pain 
secondary to lumbosacral strain and a bulging disc al L5-S1.  
In March 1998, following yet another aggravating injury and 
complaints of low back and right leg pain, it was noted that 
the veteran's post-operative scar was healed.  The veteran 
could reach to his lower calf with pain, lumbar extension was 
to 20 degrees with pain, and straight leg raising was 
negative bilaterally.  The diagnosis was back and right leg 
pain secondary to lumbar degenerative disc disease at L4-L5 
and L5-S1.  In April 1998, after complaining of back pain 
with pain radiating into the groin and right leg with right 
thigh numbness, straight leg raising in the supine position 
was positive at 60 degrees on the right and negative at 60 
degrees on the left.  However, motor, sensory, and reflex 
examinations were normal. 

The March 1996 lumbar spine CT scan with myelogram showed 
bulging discs at L4-L5 and L5-S1.  The July 1996 lumbar spine 
MRI revealed degenerative disc disease at L4-L5 and L5-S1, 
bulging discs at L4-L5 and L5-S1, a scar at L4-L5 from a 
laminectomy, and a scar anterior to the thecal sac.  The 
March 1997 lumbar spine MRI revealed a bulging disc at L5-S1 
and no other changes from prior studies.  The April 1997 CT 
scan with myelogram showed a disc bulge at L4-L5, associated 
scarring of the sac as seen in the March 1997 MRI, a bulging 
disc at L5-S1 not significantly changed but nonetheless with 
nerve root clumping, and some deformity of the sac suggesting 
arachnoiditis.  A January 1998 MRI showed an unchanged scar 
at L5-S1 and an unchanged bulging disc at L5-S1.  A January 
1998 CT scan with myelogram showed, at L4-L5, that a soft 
tissue density had been removed, no nerve root compression, 
and a laminectomy defect.  Additionally, the January 1998 CT 
scan showed a disc protrusion at L5-S1.  The May 1998 CT scan 
with myelogram showed severe arachnoiditis from L4 through 
S1, a bulging disc at L5-S1, and no other changes from prior 
studies.

At the first post-operative VA examination, conducted in 
October 1997, the veteran reported his history as follows.  
In 1991, while in the Army in a mechanized unit, he fell 
while climbing back into a tank and injured his low back.  In 
April 1996, MRI disclosed a ruptured lumbar disc and he 
underwent a laminectomy with excision of disc with good 
results until March 1997.  In March 1997, while squatting to 
pick up an object dropped by his child, he had the onset of 
severe lumbar pain and was unable to get up.  He was 
thereafter diagnosed with one herniated disc and one bulging 
disc.  He thereafter underwent a second surgery.  Arthritis 
of the lumbar spine had been demonstrated on x-rays since 
approximately 1992 or 1993. 

The veteran complained of minimal low back pain primarily in 
the morning, occasional pain with squatting and bending, and 
occasional radiation of pain into the right thigh.  The 
veteran described the pain as being a pins-and-needles type 
pain.  The veteran worked as a machine operator and his job 
required both squatting and lifting of up to 30 pounds.  
However, he reported no major restrictions in his activities.  
On examination, the veteran arose from his seat in the 
reception room and walked rapidly into the examining room.  
He had no difficulty dressing, undressing, or getting on or 
off the examining table.  He had a two and a half-inch post-
operative scar.  The lumbar spine had slight tenderness in 
non-localizing areas.  Range of motion of the lumbar spine 
was normal.  He had no problem with sitting or walking.  Deep 
tendon reflexes and pedal pulses were normal.  The diagnoses 
were herniated lumbar disc in 1996 and 1997, removal of disc 
at L4-L5 and L5-S1, and osteoarthritis of the lumbar spine by 
history and x-ray.

The veteran testified at a personal hearing at the RO in 
April 1998.  He complained of chronic low back pain with 
radiation into his groin and down his right leg into the 
ankle.  He described the groin pain as feeling as if someone 
had just kicked him.  It was also reported that he had 
periodic numbness in his right lower extremity.  The veteran 
reported that he had flare-ups of even more severe pain that 
lasted approximately two hours and he characterized the pain 
at those times as a 10 on a scale of 1 to 10.  The veteran 
next reported that he sometimes had to take a break at work 
to take medication to help relieve the pain.  He also 
reported that the pain interfered with his sleep, increased 
with sitting for prolonged periods of time, and increased 
when he was driving.  Treatment had included epidural blocks 
as well as taking Vicodin and Niprene (one is for pain and 
the other for inflammation), and wearing an elastic back 
support.  The veteran reported that, while the first back 
surgery eliminated or reduced some of his symptoms, these 
symptoms had since returned.  He also reported that his low 
back disability interfered with his advancement at work as a 
machinist because he could not do the lifting and standing 
required of the job.  He reported that, while he lost some 
time from his job because of his low back disability, he used 
his sick and vacation time to cover for the lost days.  
Lastly, the veteran reported that his low back pain 
interfered with his performing household chores such as 
mowing the lawn as well as participating in recreational 
activities such as hunting, bowling, and playing with his 
two-year old daughter.  He also reported that it interfered 
with his sex life.

Thereafter, at a May 1999 VA examination, the veteran 
reported that he had re-injured his back in February 1999 
after reaching forward to pick up a small case of water that 
weighed no more than 10 pounds.  Since that time, he had had 
chronic low back, right leg, and right groin pain and/or 
numbness.  He also reported that, because of the injury, he 
had been unable to keep his job as a machinist and he had not 
worked for the previous four months.  As to flare-ups, he 
reported that the degree of his pain, stiffness, and numbness 
waxed and waned.  The veteran also reported that he was not 
able to stand or sit for more than an hour at a time and he 
could not bend to lift any thing that weighed significantly 
over 10 pounds.

On examination, the veteran had good posture and had a healed 
non-tender three-inch midline hemilaminectomy lumbar scar.  
There was preserved lumbar lordosis.  There was muscle 
tenderness over the right lower para-lumbar region and over 
the right sacroiliac, but not directly over the vertebral 
column.  The examiner reported that the veteran was able to 
lift himself onto the examining scales without pain and could 
take off his shirt without pain; he was unable to reach over 
to tie his shoes.  Moreover, range of motion studies 
disclosed that the veteran had painless motion as follows:  
forward bending to 20 degrees, bilateral lateral bending to 
30 degrees, right rotation to 10 degrees, left rotation to 20 
degrees, and bilateral extension to 20 degrees.  With pain, 
the veteran could bend forward to 60 degrees and could rotate 
bilaterally to 20 degrees.  Straight leg raising revealed 
pain after 20 degrees in the right lower extremity.  He was 
able to flex each lower extremity 90 degrees to the hips.  
Thereafter, it was reported that deep tendon reflexes were 2+ 
and equal at the knees and 1+ and equal at the ankles.  
Neurological examination disclosed that, while the veteran 
claimed that a touch felt a little thick over the dorsum of 
his right foot, he nonetheless could feel, could promptly 
judge figures, and had position sense, touch, and vibratory 
sense.  The veteran had no discernible weakness of the lower 
extremities. 

The diagnoses were "lumbosacral intervertebral degenerative 
disc disease, post-hemilaminectomy X2 with prior diskectomy 
lumbar- 4/5, with residual symptoms in back and right 
radiculopathy, symptomatic, on medication for pain, reduced 
physical activity."  It was opined that 

[i]n view of the veteran's employment 
history of being a machinist who needed 
to be active with bending, sitting, 
standing[,] and lifting daily . . ., I do 
not believe the veteran is capable 
resuming [his current job], as his back 
condition makes him incapable [of 
performing the duties required by his 
current job].  Indeed, the veteran's 
employment was curtailed by his employer 
because of [his low back problems] . . . 
several months ago.  However, the veteran 
is as comfortable moving about to some 
degree as he is just sitting or standing 
as evidenced by activities at home[.  
Therefore,] . . . with the proscription 
of lifting and [if] the veteran could 
monitor how long he stands or sits and if 
he was free to change his posture, the 
veteran should be able to undertake and 
attend regularly [a new job that only 
requires] . . . light sedentary work . . 
. 

At a May 2000 VA examination, the veteran complained of daily 
stiffness in the low back and sharp low back pain with 
twisting and bending.  The veteran also complained of pain 
over the right thigh (posteriorly and anteriorly) and 
intermittent numbness in the right lower extremity down to 
the dorsum of the right foot.  He also reported that sitting 
for more than half an hour and stretching aggravated the 
symptoms.  The veteran reported that, to his knowledge, he 
did not have any excess fatigue or lack of endurance in the 
back itself or in his right lower extremity.  However, he 
noticed additional pain with several types of motions while 
driving or when he leans over more than half way to tie or 
untie his shoes.  As for flare-ups, the veteran reported that 
he did not have flare-ups in the typical sense, but his 
adverse symptomatology was aggravated by the position of his 
back.  He indicated that his back had not caused him to lose 
time from work except for the time he had medical 
appointments.  He said that he exercised, on doctors orders, 
by walking slowly four times a week, that he got some 
symptomatic relief from heat, that he was employed as a 
manager, and that he took no pain medicine regularly.

On examination, the veteran walked with careful and short 
steps.  Posture was normal.  His back had a two and a half-
inch laminectomy scar in the lumbar area.  He had some 
muscular tenderness parallel and lateral to L4 and L5 
bilaterally.  There was no spasm or fasciculations.  He had a 
preserved lumbar curve.  However, back motion was painful.  
Specifically, range of motion studies disclosed pain-free 
forward bending to 30 degrees, bilateral lateral flexion to 
20 degrees, right rotation to 5 degrees, and left rotation to 
10 degrees.  With pain, the veteran could bend forward to 60 
degrees, bilateral lateral flexion was to 30 degrees, right 
rotation was to 10 degrees, and left rotation was to 20 
degrees.  He had no weakness against resistance.  Straight 
leg raising produced pain at 30 degrees bilaterally.  Once 
again, no weakness was demonstrated.  On sensory examination, 
while the veteran reported that he could feel a touch, the 
touch over the dorsum of his right foot was thick, as if the 
foot was asleep.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999). 

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been repeatedly complained of by the veteran.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.

Historically, the veteran's service-connected low back 
disability was evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  See RO decisions entered in January 1996, August 
1996, and November 1996; hearing officer decision entered in 
April 1998.  Therefore, the veteran will only be entitled to 
an increased rating under potentially applicable criteria if 
he has a fracture with cord involvement requiring long leg 
braces or being bedridden (100 percent) or a fracture of the 
vertebra without cord involvement but leading to abnormal 
mobility requiring a neck brace (60 percent) (Diagnostic Code 
5285); complete ankylosis of the spine at an unfavorable 
angle (100 percent) or complete ankylosis of the spine at a 
favorable angle (60 percent) (Diagnostic Code 5286); 
ankylosis of the lumbar spine at a favorable angle (40 
percent) or ankylosis of the lumbar spine at an unfavorable 
angle (50 percent) (Diagnostic Code 5289); severe limitation 
in the range of motion of the lumbar spine (40 percent) 
(Diagnostic Code 5292); problems compatible with 
intervertebral disc syndrome of a "severe" degree, 
recurring attacks with intermittent relief (40 percent), or 
problems compatible with intervertebral disc syndrome with 
pronounced symptoms (60 percent) (Diagnostic Code 5293); or 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent) (Diagnostic 
Code 5295).  38 C.F.R. § 4.71a (1999).

As for whether an increased rating may be assigned under 
Diagnostic Code 5293, the Board finds that the evidence shows 
problems tantamount to severe intervertebral disc syndrome.  
38 C.F.R. § 4.7.  The Board observes that the veteran's 
adverse symptomatology as demonstrated at his October 1997 VA 
examination were fairly minimal.  However, the veteran 
subsequently complained of chronic low back pain along with 
pain and/or numbness radiating into his right groin and right 
lower extremity.  In addition, not only did the October 1997 
VA examiner observe non-localized lumbar spine tenderness, 
but the May 1999 and May 2000 VA examiners found low back 
tenderness, pain with straight leg raising, and 
radiculopathy.  Additionally, loss in the range of motion of 
his back at these more recent VA examinations is such that it 
may be described as "severe" when taking into account the 
additional functional loss caused by pain.  Furthermore, the 
Board notes that the private treatment records reported 
degenerative disc disease, pain radiating into the right 
groin and right lower extremity, and positive straight leg 
raising.  Therefore, the Board finds that the evidence is at 
least in relative equipoise as to whether an increased rating 
under Diagnostic Code 5293 is warranted.  Under such 
circumstances, the Board concludes that, when taking into 
account limitations due to pain and other factors as 
identified in 38 C.F.R. §§ 4.40, 4.45 (1999), such as the 
veteran's pain being objectively confirmed and certain 
neurologic deficits being clearly noted, the veteran's 
functional losses suggest difficulties that more nearly 
approximate the criteria contemplated for an increased (40 
percent) rating for intervertebral disc syndrome.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.20, 4.7, Diagnostic 
Code 5293 (1999); VAOPGCPREC 36-97 (Dec. 12, 1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  An increased rating is 
therefore warranted.

A rating greater than 40 percent is not warranted under 
Diagnostic Code 5293 because the record on appeal does not 
show that the veteran's service-connected low back disability 
results in attacks of disc syndrome that are "pronounced" 
(i.e. persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief).  
38 C.F.R. § 4.71a.  The veteran has complained of chronic 
pain with radiation and the veteran has been observed with 
low back tenderness, positive straight leg raising, 
radiculopathy, and loss in the range of motion that may be 
described as "severe."  See May 1999 and May 2000 VA 
examinations; private treatment records from Forsyth Memorial 
Hospital dated March 1996 to August 1996, March 1997 to May 
1997, January 1998, March 1998, and April 1998.  However, 
both the May 1999 and May 2000 VA examiners reported that 
sensory examinations were normal.  Therefore, the adverse 
symptomatology does not appear to be "persistent" as 
contemplated by the pertinent criteria.  To warrant a 60 
percent rating, the symptoms (recurring attacks of disc 
syndrome) must be such as to result in little intermittent 
relief.  In the veteran's case, he experiences periods of 
relief of such duration as to suggest that relief of symptoms 
is at least intermittent if not for longer periods.  In 
short, taking into account the complaints of chronic pain, 
the adverse symptomatology reported in VA treatment records, 
and the findings of the October 1997, May 1999, and May 2000 
VA examinations, the veteran's symptoms do not equate to 
disability of the type contemplated by the criteria for a 60 
percent rating--only little intermittent relief.

Whether evaluating the veteran's disability under Diagnostic 
Codes 5285, 5286, 5289, 5292, or 5295, a higher rating is not 
warranted.  Initially, the Board notes that the maximum 
schedular award assignable under Diagnostic Code 5292 and 
Diagnostic Code 5295 is 40 percent.  By this decision, the 
Board has found the veteran to be entitled to a 40 percent 
disability rating under Diagnostic Code 5293.  Therefore, no 
greater benefit can flow to the veteran under the foregoing 
Diagnostic Codes, each of which contemplates limitation of 
motion.  38 C.F.R. § 4.14 (1999); VAOPGCPREC 36-97 (Dec. 12, 
1997).

Turning next to the appropriateness of rating the veteran's 
service-connected low back disability under Diagnostic Code 
5285, the Board notes that the veteran's claims file does not 
contain x-ray evidence of a deformity of a vertebral body.  
See MRIs dated in July 1996, March 1997, and January 1998; 
and CT scans with myelograms dated in March 1996, April 1997, 
January 1998, and May 1998.  Furthermore, the veteran's 
service-connected low back disability does not contemplate 
neck involvement or involvement to the extent contemplated by 
a 100 percent rating under Diagnostic Code 5285, such as cord 
involvement requiring long leg braces.  Moreover, no special 
bracing has been required.  Consequently, an increased rating 
is not warranted for the veteran's service-connected low back 
disability under Diagnostic Code 5285.

Similarly, the Board notes that the veteran's claims file 
does not show ankylosis of the lumbar spine.  (Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).)  In the absence of 
ankylosis, the Board may not evaluate his service-connected 
low back disability as ankylosis under either Diagnostic Code 
5286 or 5289.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, an increased rating is not warranted for the 
veteran's service-connected low back disability under either 
Diagnostic Code 5286 or 5289.

Because the record on appeal shows that the veteran was 
service connected for a "post-operative" lumbar 
laminectomy, the Board will consider whether he is entitled 
to a separate compensable rating for the post-operative 
scarring under either Diagnostic Code 7803 or 7804.  See RO 
decision entered in August 1997; Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (where the record reflects that 
the veteran has multiple problems due to service-connected 
disability, it is possible to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings); 38 C.F.R. § 4.118 (1999).  Under 
Diagnostic Code 7803, scars that are superficial, poorly 
nourished, and with repeated ulceration, will be rated as 10 
percent disabling.  Under Diagnostic Code 7804, scars that 
are superficial, tender and painful on objective 
demonstration, will be rated as 10 percent disabling.

The record is devoid of any evidence of the post-operative 
scarring causing any adverse symptomatology.  Specifically, 
the October 1977 and May 2000 VA examiners simply noted its 
presence and the May 1999 VA examiner reported that the post-
operative scar was healed and non-tender.  Likewise, a March 
1998 treatment record shows that the scar was characterized 
as healed.  Moreover, the veteran made no complaints as to 
the post-operative scar at any of the foregoing VA 
examinations or at his personal hearing.  Therefore, because 
the veteran's post-operative scar is neither poorly nourished 
with repeated ulceration, nor tender and painful, a separate 
compensable rating is not warranted under Diagnostic 
Code 7803 or 7804. 

Based on the arguments made by the veteran (i.e., his low 
back disability interfered with his work as a mechanic 
causing him to change jobs), the Board has given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1) (1999).  Although the veteran has described his 
back as being so bad that he had to stop his normal work as a 
mechanic and obtain a new job in a less physically demanding 
field as a manager, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1999).  The current evidence of record 
does not demonstrate that his back has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  In fact, the veteran, at both his 
personal hearing and at his most recent VA examination, 
acknowledged that he had not lost any time from his current 
job because he was at home or in the hospital with back 
problems.  It is undisputed that his service-connected 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

A 40 percent evaluation for service-connected low back 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

